DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed 11/01/21. The amendments made to the claims have not placed the application in condition for allowance for the reasons set forth below. Claims 1 and 9 have been amended and claims 1-6 and 8-12 are pending. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
In addition, in regards to claim 9, the applicant argued that Devereux does not disclose the cap which is “rotatably” attached to an access sheath and distal to the spring to alter the height of the spring and includes a plurality of indicators on an outer surface of the cap, as amended. The examiner respectfully disagreed to this argument. First, the examiner would like to point the applicant to [0025] wherein Devereux discloses the cap 106 is attached to the access sheath 110 via the MLLA 120 by threading (rotating) 106 into the MLLA 120 (Fig. 2). Second, Devereux discloses that the indicators 116/114 and the pin 106a could be disposed on the grip 122 and the cap 106 respectively as shown in Fig. 1-2 or they could be disposed in a reversed orientation wherein the pin 106a is disposed on the grip 122 and the indicators are disposed on the cap 106, as discussed in [0020].
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devereux et al., US20120259203, herein “Devereux”.
Re. claim 9, Devereux discloses a medical device, comprising: 
an access sheath 110 (Fig. 1); 
a dilator 108 disposed within a lumen of the access sheath 110 (Fig. 1-2); and 
a force gauge 100 disposed about a proximal portion of the access sheath 110 (Fig. 1-2), the force gauge comprising: 
a grip 122 slidably disposed about the access sheath 110 (Fig. 1); 
a spring 104 disposed within a lumen of the grip 122 (Fig. 2); 
a cap 106 rotatably attached to the access sheath 110 ([0021] and [0025]) and distal to the spring 104 (Fig. 2) to alter the height of the spring ([0020] and [0025], the sheath 110 is biased distally meaning that the spring 104 is in a first height in order to bias the sheath 110. When the cap 106 moves backward, the 106a pin moves backward, the spring 104 is in a second height in order to retract the sheath 110), wherein at least a portion of the cap extends into the lumen of the grip 122 (Fig. 1, cap 106 extends into the lumen of the grip 122); and 
a plurality of indicators 116/114 on an outer surface of the cap 106 correlating the relative positions of the grip 122 ([0020], the indicators 116/114 can be disposed on the cap 160 and the pin 106a can be disposed on the grip 122 in a reversed orientation compared to Fig. 1-2) and the cap 106 to a restoring force of the spring 104 ([0025] and [0030], the sheath 110 is biased in a distal direction due to the spring 104, but by moving the pin 106 a within the indicator 116/114 at each position, it will retract or advance the sheath 110 (restoring or advancing the force of the spring) based on the position of the pin within the indicator).
Re. claim 10, Devereux further discloses wherein a proximal end of the grip includes a spring abutment surface configured to contact a proximal end of the spring within the lumen of the grip (the internal proximal end of the grip 122 which houses the spring 104, wherein the inner surface of the proximal end of the grip 122 is in contact with the spring when the device is fully set up as shown in Fig. 1), and a proximal end of the cap 106 includes a spring abutment surface configured to contact a distal end of the spring 104 within the lumen of the grip 122 (the proximal end of the cap 106 has an inner surface (see annotation in Capture 1 above) that is in contact with the distal end of the spring 104 when the device 100 is fully set up as shown in Fig. 1). 
Re. claim 11, Devereux further discloses wherein the grip 122 is configured to move relative to the cap 106 to change a height of the spring 104 within the lumen of the grip 122 ([0020] and [0025], the sheath 110 is biased distally meaning that the spring 104 is in a first height in order to bias the sheath 110. When the cap 106 moves backward, the 106a pin moves backward, the spring 104 is in a second height in order to retract the sheath 110).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Devereux et al., US20120259203, herein “Devereux” in view of Racz, US20160213860A1, herein Racz.
Re. claim 1, Devereux discloses a medical device 100, comprising: 
an access sheath 110 (Fig. 1); 
108 disposed within a lumen of the access sheath 110 (Fig. 1-2), the dilator 108 having a tapered end (Fig. 2); and 
a force gauge 100 disposed about a proximal portion of the access sheath 110 (Fig. 1-2), the force gauge 100 comprising: 
a grip 122 slidably disposed about the access sheath 110; (the grip 122 slidably disposed about the access sheath via the cap 106, Fig. 1, claim 1)
a spring 104 disposed within a lumen of the grip 122 (Fig. 2); 
a cap 106 reversibly attached to the access sheath 110 and distal to the spring 104 (Fig. 2), wherein: 
at least a portion of the cap 106 extends into the lumen of the grip 122 (Fig. 1, cap 106 extends into the lumen of the grip 122); and 
a plurality of indicators 116/114 on an outer surface of the grip 122 (Fig. 2) correlate correlating the relative positions of the grip 122 and the cap 106 to a restoring force of the spring 104 [0025] and [0030], the sheath 110 is biased in a distal direction due to the spring 104, but by moving the pin 106 within the indicator 116/114 at each position, it will retract or advance the sheath 110 (restoring or advancing the force of the spring) as the cap moves with respects to the grip upon the dilator contacting an obstruction ([0025], Fig. 1). 
But Devereux is silent about the dilator 108 is configured to facilitate atraumatic advancement through a body passage.
However, Racz discloses a similar injection device having needle 1 (Fig. 1-3) has a blunt (atraumatic) tapered portion 11 (Fig. 2) which is ideally suited for injection into tissue of medicaments containing nucleic acid encoding a therapeutic agent (or cells containing such nucleic acid), For example, the blunt needle (when attached to an appropriate catheter) can be used to inject medicament(s) into the wall of a beating heart or other internal organ, without substantial loss of the medicament at the surface of the body wall and without substantial damage to tissue at the injection site caused by injectate ([0019]).

Re. claim 2, Devereux further discloses wherein a proximal end of the grip includes a spring abutment surface configured to contact a proximal end of the spring within the lumen of the grip (the internal proximal end of the grip 122 which houses the spring 104, wherein the inner surface of the proximal end of the grip 122 is in contact with the spring 104 when the device is fully set up as shown in Fig. 1, or Capture 1), and wherein a proximal end of the cap 106 includes a spring abutment surface configured to contact a distal end of the spring 104 within the lumen of the grip 122 (the proximal end of the cap 106 has an inner surface (see annotation in Capture 1) that is in contact with the distal end of the spring 104 when the device 100 is fully set up as shown in Fig. 1). 

    PNG
    media_image1.png
    377
    844
    media_image1.png
    Greyscale

Re. claim 3, Devereux further discloses wherein the grip 122 is configured to move relative to the cap 106 to change a height of the spring 104 within the lumen of the grip 122 ([0020] and [0025], the sheath 110 is biased distally meaning that the spring 104 is in a first height in order to bias the sheath 110. When the cap 106 moves backward, the 106a pin moves backward, the spring 104 is in a second height in order to retract the sheath 110).
Re. claim 5, Devereux further discloses wherein an initial height of the spring 104 within the lumen of the grip 122 is less than a free length of the spring (the initial height of the spring is being considered the height of the spring in the biased state, wwhich is less than the free length of the spring when the spring isn’t under any force (unbiased)).
Re. claim 6, Devereux further discloses wherein the access sheath 110 includes a surface feature (the surface of the access sheath where it engages with the mating feature 120, see Capture 2) configured to engage a corresponding mating feature 120 of the cap 106 (See Capture 2). 

    PNG
    media_image2.png
    371
    640
    media_image2.png
    Greyscale

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Devereux in view of Racz further in view of Chu et al., (US20150327878), herein “Chu”.
Re. claim 4, Devereux is silent about wherein an initial height of the spring within the lumen of the grip is equal to a free length of the spring. 
However, Chu teaches a similar device (Fig. 13) having an access sheath 1104, a dilator 1106, a force gauge 1110/1102, a grip 1102, and a spring 1116, a cap 1110 wherein the spring 1116 has a spring constant and an initial height of the spring is equal to the free length x1 1 contributes to calculating a force F that the spring exerts on the device ([0148]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring of combination of Devereux and Racz’s device to include the spring constant and the spring free length of Chu’s device in order to calculate the force F that the spring exerts on the device.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Devereux in view of Racz further in view of Razvi et al., (US20090030427), herein “Razvi”.
Re. claim 8, Ravi is silent about wherein the mating feature includes a thread and the surface feature includes a threaded groove to receive the thread.
However, Razvi teaches a similar device (Fig. 2a) having an inner cannula 14 and an extraction cannula 15 having mating threaded portions 143, 153 in order to be screwed together to connect and secure each other ([0043]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surfaces of the access sheath and the cap in the combination of Devereux and Racz’s device to include the features 143 and 153 of Razvi’s device in order to securely fix the access sheath to the cap in order to connect and secure the sheath to the cap effectively.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Devereux in view of Chu et al., (US20150327878), herein “Chu”.
Re. claim 12, Devereux is silent about wherein an initial height of the spring within the lumen of the grip is equal to a free length of the spring. 
However, Chu teaches a similar device (Fig. 13) having an access sheath 1104, a dilator 1106, a force gauge 1110/1102, a grip 1102, and a spring 1116, a cap 1110 wherein the spring 1116 has a spring constant and an initial height of the spring is equal to the free length x1 1 contributes to calculating a force F that the spring exerts on the device ([0148]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring of Devereux’s device to include the spring constant and the spring free length of Chu’s device in order to calculate the force F that the spring exerts on the device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841. The examiner can normally be reached Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.N.V./
Examiner
Art Unit 3771



/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771